Citation Nr: 1142736	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include chronic obstructive lung disease (COPD).

2.  Whether the reduction of a 40 percent disability rating to a 10 percent disability rating for service-connected low back strain with degenerative changes was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969, on active duty for training from April 1987 to December 1987 and active duty from June 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland.  

The Veteran initially sought an increased disability rating for his service-connected low back disorder.  The RO notified the Veteran in a March 2007 rating decision of its intention to reduce the then current 40 percent disability rating to a 10 percent disability rating based on the results of a VA medical examination, and in a February 2008 rating decision, the RO reduced the Veteran's disability rating effective 1 May 2008.  The Veteran disagreed and perfected an appeal.  The Veteran and his representative presented testimony in support of his claims at a September 2010 video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The Veteran's claim to reopen a previously denied claim for service connection for COPD was granted in the Board's November 2010 decision.  That decision also remanded the claims to the Veterans Benefits Administration (VBA) for further development.



FINDINGS OF FACT

1.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's COPD was not incurred in or aggravated during his periods of active duty service or active duty service for training.

2.  The Veteran was service-connected for a low back disability with a 20 percent disability rating effective 26 July 1995; the Veteran's disability rating was reduced to 10 percent effective 1 October 1999; the Veteran's disability rating was increased to 40 percent effective 16 December 2002; the Veteran's disability rating was reduced to 10 percent effective 1 May 2008; and, the Veteran's current disability rating is 20 percent effective 28 January 2011.

3.  The February 2008 rating decision that made the reduction of the 40 percent disability rating for the Veteran's service-connected low back disorder effective on 1 May 2008 was based on a November 2006 VA medical examination that indicates the examiner did not review the Veteran's VA claims folder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a respiratory disorder to include COPD is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The reduction of the disability rating for the Veteran's service-connected low back disability from 40 percent to 10 percent, effective 1 May 2008, was improper and the claim to restore the 40 percent disability rating effective 1 May 2008 is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.13 (2010); Tucker v Derwinski, 2 Vet. App. 201 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for COPD claiming that he suffered respiratory ailments during service that caused or aggravated his current COPD condition.  He also seeks to reinstate a 40 percent disability rating for his service-connected low back disability.  The Board will first address preliminary matters and then render a decision on the issues.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further development.  Specifically, the Board's November 2010 remand directed VBA to request that the Veteran provide evidence in support of his claim and to particularly provide evidence to show a disease or injury was manifest during his active duty or active duty for training.  The remand further required VBA to take appropriate action to obtain additional service treatment records and personnel records.  Finally, the remand ordered VBA to provide the Veteran with medical examinations that described his current respiratory disorder and back disability.  The remand directed the examiner to provide an opinion regarding whether it was at least as likely as not that the Veteran's COPD was incurred or aggravated during active duty or was a result of active duty for training or inactive duty training.  In addition, the remand directed the examiner to provide a history of the Veteran's service-connected back disability from 1 May 2008 to the present.

The record shows that VBA sent the Veteran notices in November and December 2010, and January 2011 to provide any evidence he had that might support his claims and which would show that he incurred a disease or injury during service or during active duty for training.  The record also reveals that VBA informed the Veteran in the December 2010 letter that steps had been taken to obtain additional service treatment records and personnel records but that all searches had been unsuccessful.  The record also includes a February 2011 memorandum to the Veteran's VA claims folder indicating the steps taken to obtain the records, that the searches had been exhausted and that further searches would be futile.  Finally, the record includes medical examinations performed in November 2010 and January 2011 that, as described in more detail below, address the concerns raised by the Board's remand.

For the reasons stated above, the Board finds that VBA has substantially complied with the Board's November 2010 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board first observes that the Veteran's claim to reopen was granted.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once a claim is granted and substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 (Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements).

The record shows the Veteran was notified in letters dated November and December 2010 and January 2011 that he needed to supply evidence that showed his current disorder was incurred a disease or disability during active duty service or that a current disorder was caused by or aggravated during a period of active duty for training or inactive duty training.  Although the notice did not specifically provide what evidence was required to substantiate a claim for service connection in a normal format, the notices provide the Veteran with notice that covers the elements of service connection.  The Veteran was also informed that VA would assist him in obtaining evidence to support his claim, including providing him with an examination.  The Board last notes that the Veteran was not informed of how VA determines a disability rating or an effective date regarding his claimed COPD.  The lack of notice, however, does not prejudice the Veteran as service connection for COPD was not provided and, therefore, the elements of disability rating and effective date did not become ripe.

Notice requirements involved in a claim disputing the propriety of a reduction of a disability rating are stated in regulations that are discussed in detail below.  Essentially, if a reduction of a service-connected disability would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared that states all material facts and reasons for the proposed reduction.  A veteran must be given 60 days for the presentation of additional evidence to show that compensation should be maintained at the present level.  38 C.F.R. § 3.105(e) (2010).  The veteran must be also informed that they have a right to a pre-determination hearing.  38 C.F.R. § 3.105(i)(1) (2010).  As discussed in detail below, the Board finds that the RO provided all required notice.  In any case, because the Board grants the Veteran's claim, any failure of VBA to provide him notice regarding his claim to reinstate a disability rating is moot as it did not result in any prejudice to the Veteran.

The record shows that VBA has obtained the Veteran's service treatment records, records from private medical providers, pertinent records from the Social Security Administration, and VA treatment records.  In addition, VBA provided the Veteran with examinations that are pertinent to his claims, including those noted above.  As indicated in the Introduction, the Veteran and his representative presented testimony in support of his claims at a September 2010 video conference hearing before the undersigned VLJ.  The Board therefore finds that all due process requirements were met.

Service connection 

The Veteran seeks service connection for a respiratory disorder to include COPD.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The evidence includes a current diagnosis made by the November 2010 VA examiner of COPD.  Thus, Shedden element (1) is satisfied.  A review of the Veteran's service treatment records show that the Veteran was treated for a chest cold during service and was treated in a hospital for pneumonia in August 1966.  In addition, the record shows that the Veteran reported he had asthma problems in his February 1969 separation examination.  For purposes of service connection, the Board finds that the evidence satisfying Shedden element (2) is at least in equipoise.

The crux of the claim is whether Shedden element (3) is satisfied.  For the following reasons, the Board finds that it is not.  The record includes a November 2010 examination report of a VA nurse practitioner who reviewed the Veteran's VA claims folder and noted the service treatment records entries pertaining to respiratory problems and complaints of respiratory problems during service.  She also noted that the Veteran reported a history of smoking one pack per day for more than a 40 year period and noted that there were times when the Veteran quit smoking then resumed and periods where he limited his smoking to one-half pack per day.  She observed that the Global Initiative For Chronic Obstructive Lung Disease has found that smoking is the most commonly encountered risk factor for persons with COPD.  Based on the Veteran's admission of a long history of heavy cigarette smoking and the medical literature indicating that smoking is the most common risk factor causing COPD, the examiner opined that "it is less likely as not that the COPD was incurred or aggravated due to veteran's military service and more likely than not it is secondary to his long standing nicotine addiction."  The record also includes the January 2011 report of a VA physician's assistant who reviewed the records and concurred with the opinion of the November 2010 VA examiner that the Veteran's COPD was most likely a result of his longstanding smoking history and that the COPD was not caused by the acute incidents he experienced during his active duty service.

There is no other medical evidence to the contrary.  To the extent that the Veteran's statements can be construed to be evidence that there exists a nexus between his acute conditions during service and his current COPD, the Board finds that there is nothing in the record that suggests that the Veteran has the education, training or experience to make him competent to render a medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board further notes that the VA examiner's opinions reflect references to the medical evidence and to medical literature pertaining to the Veteran's claims.  The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). For those reasons, the Board finds that the probative value of the Veteran's contention is outweighed by the VA examiners' opinions.  

Because the competent medical evidence of record supports a conclusion that the Veteran's COPD is unrelated to his active duty service, his active duty for training service and his inactive duty training service, the Board finds that service connection is not warranted.

Propriety of reduction of a disability rating

The Veteran's low back condition was service connected effective 26 July 1995 and awarded a 20 percent initial disability rating.  Subsequently, the Veteran's service-connected low back disability has been reduced to 10 percent, raised to 40 percent, reduced to 10 percent and finally raised to 20 percent, the current disability rating.  The Veteran seeks to continue the 40 percent disability rating that was awarded effective 16 December 2002.  The RO reduced that disability rating to 10 percent effective 1 May 2008.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

As noted above, VBA was required to provide the Veteran with notice of the proposed reduction and an explanation of the reasons for the reduction in addition to provision of 60 days during which the Veteran could submit evidence in support of maintaining the disability rating.  See 38 C.F.R. § 3.105(e) (2010).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.   Greyzck v. West, 12 Vet. App. 288, 292 (1999).   

In this case, the RO sent the Veteran a March 2007 rating decision entitled "Proposed Reduction" that included an explanation for the proposed reduction of the then-current 40 percent disability rating for his service-connected low back disability to 10 percent disabling based on the results of a November 2006 VA medical examination.  The record shows that the Veteran received the notice as he submitted a 'notice of disagreement with the proposed reduction" dated April 2007.  There is no evidence in the record that the Veteran sought a hearing with the RO to challenge the reduction.  The RO then proceeded to issue a February 2008 rating decision which informed the Veteran the disability rating was to be reduced from 40 percent to 10 percent effective 1 May 2008.  The Board finds that VBA complied with the regulatory requirements to notify the Veteran of the impending reduction.

A rating reduction must be based upon review of the entire history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board, however, must focus on the evidence available to the RO at the time the reduction was made, although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-2 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2010).  In any disability rating reduction, not only must it be determined that an improvement has actually occurred, but it must also be determined that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

The Board observes that the record shows that the Veteran was awarded a 40 percent disability rating effective 16 December 2002 based on a VA medical examination provided in February 2003.  The 40 percent disability rating remained in effect until 1 May 2008; the 40 percent rating was in effect for a period in excess of five years.  The provisions of 38 C.F.R. § 3.344 provide that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension, and subsection 3.344(c) provides that the effort to stabilize disability ratings specifically applies to ratings which have continued for long periods at the same level (five years or more).  

The February 2008 rating decision reveals that the reason the Veteran's low back disability was reduced was because the findings of a November 2006 VA examiner showed the Veteran's low back disability, particularly his thoracolumbar range of motion, had improved.  Neither the rating decision of March 2007 nor February 2008 cited to any medical evidence other than the November 2006 VA examination report.

The Board observes that the plain reading of the November 2006 examination report shows that the November 2006 examiner did not indicate that he had reviewed the Veteran's VA claims folder.  Rather, he rather simply stated in the place for identifying what medical records had been reviewed: "[T]he patient's military history 1966 to 1969."  The examiner obtained a limited medical history during the examination from the Veteran, but there is no evidence that the examiner reviewed the Veteran's VA claims folder to determine the nature and history of the Veteran's service-connected disability.

As cited above, a rating reduction must be based upon review of the entire history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Indeed, the Court in Tucker v Derwinski, 2 Vet. App. 201 (1992), noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history.  Accordingly, following the Court's guidance provided in Tucker, the Board finds that the examination which provided the RO's basis for reducing the Veteran's disability rating from 40 percent to 10 percent disabling was inadequate.  Because the reduction determination was based on an inadequate examination, the Board finds that it has not been shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

For the reasons stated above, the Board finds that the February 2008 rating decision that reduced the Veteran's disability rating for service-connected low back disability from 40 percent to 10 percent disabling was improper and not in accordance with VA law and regulations.  


ORDER

Entitlement to service connection for a respiratory disorder to include COPD is denied.

The reduction of the disability rating for the Veteran's service-connected low back disability from 40 percent to 10 percent, effective 1 May 2008, was improper and the claim to restore the 40 percent disability rating effective 1 May 2008 is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


